Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 29 December 2021. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to Claims 2-6, 12-15 and 17-20 as set forth in the office action of 01 October 2021 have been considered and are persuasive. Therefore, the Claim Objections to Claims 2-6, 12-15 and 17-20 as set forth in the office action of 01 October 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 1-10, 13-15 and 18-20 under 35 USC 112(b) as set forth in the office action of 01 October 2021 have been considered and are persuasive. Therefore, the rejection of Claims 1-10, 13-15 and 18-20 under 35 USC 112(b) as set forth in the office action of 01 October 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 16-20 under 35 USC 101 as set forth in the office action of 01 October 2021 have been considered and are persuasive. Therefore, the rejection of Claims 16-20 under 35 USC 101 as set forth in the office action of 01 October 2021 has been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of Claims 1-20 under 35 USC 103 as set forth in the office action of 01 October 2021 have been new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Objections
Claims 1, 2, 6-8, 10, 12 and 17 are objected to because of the following informalities: Claims 1, 2, 6-8, 10, 12 and 17 have been amended to recite “the driving characteristic information of vehicles” in order to clarify that all such limitations are referring back to the same driving characteristic information originally recited in claims 1, 11 and 16. Since there are claims such as claims 3-5, 13, 14 and 18-20 which recite “the driving characteristic information of vehicles in the region” to refer back to the original recitation, Examiner believes there is a typographical error and advises Applicant to use consistent language throughout the claims in order to avoid future 35 USC 112(b) issues. Appropriate correction is required.

Claims 4, 6, 14 and 19 are objected to because of the following informalities: Claims 4, 14 and 19 have been amended to recite “a certain predetermined distance” and claim 6 has been amended to recite “a  predetermined distance” in order to overcome the claim objections as set forth in the office action of 01 October 2021 and to clarify that all such limitations are different than the first predetermined distance previously recited in claims 1, 11 and 16. Since there are claims such as claims 3, 13 and 18 which recite “a second predetermined distance”, Examiner believes there is a typographical error and advises Applicant to amend “a certain predetermined distance” and “a predetermined distance” in claims 4, 6, 14 and 19 to also recite “a first predetermined distance” is recited in claims 1, 11 and 16 which claims 4, 6, 14 and 19 separately and [in]directly depend on. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Tashiro (US20130345954A1).
Regarding claim 1, Saka discloses an information provision system (see at least abstract and Figure 10) comprising: a vehicle including a first processor having a first hardware (see at least Figure 10, [0118] and [0120]); and a server device including a second processor having a second hardware (see at least Figure 10 and [0116]), the server device being operable to communicate with the vehicle for transmission of information via communication lines (see at least Figure 10, [0117], [0118] and [0120]), wherein the second processor is configured to obtain position information of the vehicle (see at least Figure 10, [0036], [0116], [0119] and [0122]), and send driving characteristic information of vehicles in a region that lies within a range of a first predetermined distance from a position of the vehicle, to the vehicle, via the communication lines, based on the obtained position information (see at least Figure 2, [0009], [0010], [0045]-[0048], [0061], [0062], [0065], [0080], [0093], [0114], [0116], [0117], [0119], [0121] and [0122]; a region that lies within a range of a first predetermined distance from a position of the vehicle is broadly interpreted as a region that lies within a range of a specific area/country/region/section related to/from a position of the vehicle), and the first processor is configured to present the driving characteristic information of vehicles transmitted from the server device, to a driver of the vehicle (see at least Figure 10, [0114], [0117], [0118], [0120] and [0121]).
Saka discloses the server device including a position determination unit and does not explicitly disclose wherein the second processor is configured to obtain position information of the vehicle via the communication lines. However, such matter is suggested by Okude (see at least [0066] and [0228]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka to incorporate the teachings of Okude which teaches wherein the second processor is configured to obtain position information of the vehicle via the communication lines since they are both directed to a server device obtaining position 
Saka as modified by Okude fails to disclose driving characteristic information of vehicles which is information that represents driving tendencies, driving habits, and/or driving manners of vehicles. However, such matter is suggested by Tashiro (see at least [0008], [0012]-[0016], [0051], [0078] and [0085]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude to incorporate the teachings of Tashiro which teaches driving characteristic information of vehicles which is information that represents driving tendencies, driving habits, and/or driving manners of vehicles since they are all directed to data related to vehicles and incorporation of the teachings of Tashiro would increase efficiency and reliability of the overall system. Saka as modified by Okude discloses traffic rules and regulations information as the driving characteristic information of vehicles and Tashiro teaches/suggests that such driving characteristic information (rules and regulations) of vehicles could be information that represents driving tendencies, driving habits, and/or driving manners of vehicles; therefore, it would have been obvious to one of ordinary skill in the art to modify Saka as modified by Okude to incorporate the teachings of Tashiro and apply driving characteristic information of vehicles which is information that represents driving tendencies, driving habits, and/or driving manners of vehicles in the overall system to maximize accuracy, efficiency and reliability of the overall system; for example, to focus on driving characteristic information (rules and regulations) of vehicles in the region dependent 

Regarding claim 2, Saka as modified by Okude and Tashiro discloses wherein the second processor is further configured to perform filtering on the driving characteristic information of vehicles transmitted to the vehicle, based on driver information of the vehicle (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).

Regarding claim 5, Saka as modified by Okude and Tashiro discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles in the region, when the driver of the vehicle has an experience of driving in the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).

Regarding claim 7, Saka as modified by Okude and Tashiro discloses wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when the first processor receives the driving characteristic information of vehicles from the server device (see at least Saka Figure 10, [0114], [0117], [0118] and [0120]-[0122]).

Regarding claim 9, Saka as modified by Okude and Tashiro discloses wherein, when a destination of a route used for guiding is set, the first processor is further (see at least Saka Figure 10, [0109], [0110] and [0118]-[0122]).

Regarding claim 10, Saka as modified by Okude and Tashiro discloses wherein the vehicle has a display device, and the first processor is configured to display the driving characteristic information of vehicles transmitted from the server device, on the display device (see at least Saka Figure 10, [0114], [0117], [0118], [0120] and [0121]).

Regarding claims 11, 12 and 15, claims 11, 12 and 15 are commensurate in scope with claims 1, 2 and 5, respectively. See above for rejection of claims 1, 2 and 5.

Regarding claim 16, Saka discloses a non-transitory computer readable medium storing an information provision program that causes a processor having a hardware to (see at least Figure 10, [0116] and [0124]). The rest of claim 16 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claims 17 and 20, claims 17 and 20 are commensurate in scope with claims 2 and 5, respectively. See above for rejection of claims 2 and 5.

Claims 3, 4, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in .
Regarding claim 3, Saka as modified by Okude and Tashiro discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles in the region, when the driver of the vehicle is familiar/has experience with the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).
Saka fails to disclose that one way to know if the driver of the vehicle is familiar/has experience with the region would be based on when a hometown of the driver of the vehicle is within a range of a second predetermined distance from the region. However, such matter is suggested by Yamagishi (see at least [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Tashiro to incorporate the teachings of Yamagishi which teaches the driver of the vehicle is familiar/has experience with the region when a hometown of the driver of the vehicle is within a range of a second predetermined distance from the region in order to increase accuracy, user comfort and safety of the overall system. Saka discloses the importance of whether or not a driver of a vehicle has experience/is familiar with the region and Yamagishi teaches one of ordinary skill in the art can know whether a driver of a vehicle has experience/is familiar with the region when a hometown of the driver of the vehicle is within a range of a second predetermined distance from the region; therefore, it would have been obvious to one of ordinary skill in the art that given Saka as modified by 

Regarding claim 4, Saka as modified by Okude and Tashiro discloses wherein the second processor is further configured to inhibit transmission of the driving characteristic information of vehicles in the region, when the driver of the vehicle is familiar/has experience with the region (see at least Saka Figure 8, [0010], [0012], [0014], [0045]-[0048], [0061], [0062], [0093], [0094], [0116], [0119], [0121] and [0122]).
Saka fails to disclose that one way to know if the driver of the vehicle is familiar/has experience with the region would be based on when an address of the driver of the vehicle is within a range of a certain predetermined distance from the region. However, such matter is suggested by Yamagishi (see at least [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Tashiro to incorporate the teachings of Yamagishi which teaches the driver of the vehicle is familiar/has experience with the region when an address of the driver of the vehicle is within a range of a certain predetermined distance from the region in order to increase accuracy, user comfort and safety of the overall system. Saka discloses the importance of whether or not a driver of a vehicle has experience/is familiar with the region and 

Regarding claims 13, 14, 18 and 19, claims 13, 14, 18 and 19 are commensurate in scope with claims 3 and 4. See above for rejection of claim 3 (for claims 13 and 18) and claim 4 (for claims 14 and 19).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Tashiro (US20130345954A1) in yet further view of Alduaiji (US20150211875A1).
Regarding claim 6, Saka as modified by Okude and Tashiro does not explicitly disclose wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when the vehicle enters a range of a predetermined distance from the region. However, such matter is suggested by Alduaiji (see at least [0046]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saka (US20140225749A1) in view of Okude (US20110029239A1) in further view of Tashiro (US20130345954A1) in yet further view of Tomohiro (JP4793227B2).
Regarding claim 8, Saka as modified by Okude and Tashiro does not explicitly disclose wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when a state of the vehicle satisfies a presentation condition under which the driving characteristic information of vehicles is presented. However, such matter is suggested by Tomohiro (see at least [0021], [0032]-[0036] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Saka as modified by Okude and Tashiro to incorporate the teachings of Tomohiro which teaches wherein the first processor is configured to present the driving characteristic information of vehicles to the driver of the vehicle when a state of the vehicle satisfies a presentation condition under which the driving characteristic information of vehicles is presented since they are all directed to outputting navigation information and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667